
	
		I
		112th CONGRESS
		2d Session
		H. R. 5219
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Mulvaney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on check valves of steel,
		  having an opening approximately 7.62 cm. or more in diameter and certified by
		  the importer as meeting ASME B16.34 certification requirements as approved for
		  use in nuclear facilities.
	
	
		1.Check valves of steel, having
			 an opening approximately 7.62 cm. or more in diameter and certified by the
			 importer as meeting ASME B16.34 certification requirements as approved for use
			 in nuclear facilities
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Check valves of steel, having an opening approximately 7.62 cm.
						or more in diameter and certified by the importer as meeting ASME B16.34
						certification requirements as approved for use in nuclear facilities (provided
						for in subheading 8481.30.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
